Citation Nr: 0031742	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  95-16 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for arterial 
hypertension.

2.  Entitlement to service connection for peripheral 
circulatory deficit.

3.  Entitlement to service connection for allergic rhinitis.

4.  Entitlement to service connection for exogenous obesity.

5.  Entitlement to service connection for tonsillitis.

6.  Whether the appellant submitted a timely Substantive 
Appeal on the issue of entitlement to an increased initial 
rating for residuals of fracture of the right foot.

7.  Whether the appellant submitted a timely Substantive 
Appeal on the issue of entitlement to service connection for 
depression.

8.  Whether the appellant submitted a timely Substantive 
Appeal on the issue of entitlement to service connection for 
a bilateral eye condition.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from June 1979 to June 1983.

This matter comes before the Board of Veterans Affairs (the 
Board) on appeal from separate rating decisions issued by the 
San Juan, the Commonwealth of Puerto Rico, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In a rating 
decision dated in February 1994, the RO denied service 
connection for arterial hypertension, peripheral circulatory 
deficit, allergic rhinitis, exogenous obesity and 
tonsillitis.  In that decision, the RO also granted service 
connection for residuals of right foot fracture, and assigned 
an initial disability rating.  The RO denied claims for 
service connection for depression and a bilateral eye 
condition in a March 1998 rating decision.

The Board notes that the appellant withdrew his request for a 
hearing before a Member of the Travel Board by means of a VA 
Form 21-4138 filing dated in August 1997.  The Board further 
notes that, by letter dated in July 2000, the appellant was 
provided an opportunity to provide argument regarding the 
timeliness of his substantive appeals for the issues of an 
increased rating for residuals of fracture of the right foot 
and service connection for depression and a bilateral eye 
condition.  See VA O.G.C. Prec. 9-99 (August 19, 1999).


FINDINGS OF FACT

1.  Exogenous obesity is not recognized as a chronic 
disability within the meaning of the laws and regulations 
providing for the payment of VA disability compensation 
benefits.

2.  In a rating decision dated in February 1994, the RO 
granted service connection for residuals of fracture of the 
right foot, and assigned an initial disability rating.  The 
appellant filed a Notice of Disagreement (NOD) in December 
1994, and the RO issued a Statement of the Case (SOC) in 
January 1999.  The appellant did not file a Substantive 
Appeal within 60 days from the issuance of the SOC, and did 
not request an extension of time for filing his substantive 
appeal as untimely.

3.  On March 10, 1998, the RO notified the appellant of its 
March 1998 denial of his claim for service connection for 
depression.  The appellant filed an NOD later that month, and 
the RO issued an SOC on January 13, 1999.  The appellant did 
not file a Substantive Appeal within 60 days from the 
issuance of the SOC, and did not request an extension of time 
for filing his substantive appeal as untimely.

4.  On March 10, 1998, the RO notified the appellant of its 
March 1998 denial of his claim for service connection for a 
bilateral eye condition.  The appellant filed an NOD later 
that month, and the RO issued an SOC on January 13, 1999.  
The appellant did not file a Substantive Appeal within 60 
days from the issuance of the SOC, and did not request an 
extension of time for filing his substantive appeal as 
untimely.



CONCLUSIONS OF LAW

1.  Service connection may not be granted for exogenous 
obesity.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1995); 
38 C.F.R. §§ 3.303(c) and Part 4 (2000); Sabonis v. Brown, 6 
Vet App 426, 430 (1994).

2.  The appellant failed to submit a timely filed Substantive 
Appeal with the RO's February 1994 RO rating decision, which 
assigned an initial disability evaluation for residuals of 
fracture of the right foot, and he did not request an 
extension of time for an untimely filing.  Accordingly, the 
RO's February 1994 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.109(b), 20.202, 20.302, 
20.303 (2000).

3.  The appellant failed to submit a timely filed Substantive 
Appeal with the RO's March 1998 RO rating decision, which 
denied service connection for depression, and he did not 
request an extension of time for an untimely filing.  
Accordingly, the RO's March 1998 rating decision is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.109(b), 
20.202, 20.302, 20.303 (2000).

4.  The appellant failed to submit a timely filed Substantive 
Appeal with the RO's March 1998 RO rating decision, which 
denied service connection for a bilateral eye condition, and 
he did not request an extension of time for an untimely 
filing.  Accordingly, the RO's March 1998 rating decision is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.109(b), 20.202, 20.302, 20.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection - exogenous obesity

The appellant contends that he is entitled to service 
connection for exogenous obesity.  His March 1979 enlistment 
examination reveals his pre- service history of "recent gain 
or loss of weight."  At that time, his physical examination 
revealed a weight of 191- 192 pounds with a height of 67 
inches.  He was described as "heavy" built but not obese.  
He complained of anorexia in July 1979, and his lowest 
recorded weight was of 154 pounds in November 1979.  However, 
he was placed on a 1500-calorie diet in June 1980 following a 
nutritional consultation.  His highest recorded weight of 201 
pounds was in November 1980.  His separation examination in 
June 1983 revealed a weight of 200 pounds with an assessment 
of "mild obesity not disqualifying for discharge."  In 
pertinent part, his post- service private and VA clinical 
records reveal his diagnosis of exogenous obesity.

Exogenous obesity is not recognized as a chronic disability 
within the meaning of the laws and regulations providing for 
the payment of VA disability compensation benefits.  See VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2000).  
Additionally, the Board has found no authority in VA 
regulations that would permit an allowance of service 
connection for obesity.  See 38 C.F.R. § 3.303 (2000).  
Furthermore, there is no medical evidence of record 
indicating that an identifiable underlying pathology or 
condition is responsible for his exogenous obesity.  
Therefore, there is no basis for a grant of service 
connection for exogenous obesity in the instant case.  As the 
law and not the evidence is dispositive of the present claim, 
the claim must be denied due to the absence of legal merit or 
lack of entitlement under the law.  Sabonis v. Brown, 6 Vet 
App 426, 430 (1994).

II.  Timeliness of appeal - initial rating for residuals of 
right foot fracture

The Board's authority to review an adverse RO decision is 
initiated upon a claimant's submission of an NOD and 
completed by a Substantive Appeal after an SOC has been 
furnished.  38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. 
§ 20.200 (2000).  It is well established judicial doctrine 
that any statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits 
and that, once apparent, a potential jurisdictional defect 
may be raised by the court, tribunal or any party, sua 
sponte, at any stage in the proceedings.  Barnett v. Brown, 
83 F.3d 1380, 1383 (1996), cited with approval in FW/PBS, 
Inc. v. Dallas, 493 U.S. 215, 230- 31, 107 L. Ed. 2d 603, 110 
S.Ct. 596 (1990).  Within the VA regulatory system, the Board 
is the sole arbiter of decisions concerning its jurisdiction.  
38 C.F.R. § 20.101(c) (2000).

In February 1994, the RO issued a decision which granted 
service connection for residuals of fracture of the right 
foot, and assigned an initial disability evaluation.  The 
appellant filed an NOD with this decision in December 1994.  
In January 1996, the RO increased the disability evaluation 
to 10 percent disabling, but did not issue an SOC at that 
time.  In March 1997, the appellant requested re- evaluation 
of his right foot disability.  The RO issued an SOC on this 
issue in January 1999.  In December 1999, the appellant's 
accredited representative filed a VA Form 646 which rested 
the appeal without further argument.

In pertinent part, a Substantive Appeal must be filed within 
60 days from the date the agency of original jurisdiction 
mails the SOC, or within the remainder of the one year period 
from the date of mailing of notice of the result of the 
initial review or determination, whichever period ends later.  
See 38 C.F.R. § 20.302(b) (2000).  An extension of the 60- 
day period for filing a Substantive Appeal may be granted for 
good cause.  38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. 
§ 20.303 (2000).  A request for such an extension must be in 
writing and must be made prior to expiration of the time 
limit for filing the Substantive Appeal.  Id.  Once the time 
limit has expired, VA may extend the time limit for good 
cause shown.  38 C.F.R. § 3.109(b) (2000).  However, the 
action required of the claimant must be taken concurrent with 
or prior to the filing of a request for extension of the time 
limit, and good cause must be shown as to why the required 
action could not have been taken during the original time 
period and could not have been taken sooner than it was.  Id.

A substantive appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals," or 
correspondence containing the necessary information.  
38 C.F.R. § 20.202 (2000).  If an SOC or any prior 
Supplemental Statement of the Case (SSOC) addressed several 
issues, the Substantive Appeal must either indicate that the 
appeal is being perfected as to all those issues or must 
specifically identify the issues appealed.  Id.  Ideally, the 
Substantive Appeal should set out specific arguments relating 
to errors of fact or law made by the agency of original 
jurisdiction in reaching the determination(s) being appealed.  
Id.  The Board will construe such arguments in a liberal 
manner for determining whether they raise issues on appeal, 
but the Board may dismiss any appeal which failed to allege 
specific error of fact or law in the determination(s) being 
appealed.  Id.  Proper completion and filing of a Substantive 
Appeal are the last actions the appellant needs to take to 
perfect an appeal.  Id.

In this case, the RO assigned an initial disability 
evaluation residuals of fracture of the right foot in 
February 1994.  The appellant undoubtedly filed a timely NOD 
with this decision in December 1994.  38 U.S.C.A. 
§ 7105(b)(1) (West 1991); 38 C.F.R. § 20.302(a) (2000).  The 
RO eventually issued an SOC in January 1999.  On the facts of 
this case, the appellant was required to file his Substantive 
Appeal within 60- days from the issuance of the SOC.  
38 C.F.R. § 20.302(b) (2000).  Arguably, the appellant's 
representative filed a Substantive Appeal by means of the VA 
Form 646 filing in December 1999.  Nonetheless, there is no 
communication of record which may be construed as evidencing 
an intent to appeal the RO's February 1994 decision within 
60- days following the issuance of the SOC in January 1999.  
Accordingly, the appellant failed to file a timely 
Substantive Appeal with that decision.

As noted above, the Board may extend the time limit for 
filing a timely Substantive Appeal pursuant to either 
38 C.F.R. § 20.303 or 38 C.F.R. § 3.109(b).  However, the 
Board may only exercise such power when "requested" by the 
appellant.  Rowell v. Principi, 4 Vet.App. 9, 15 (1993).  In 
this case, the appellant did not explicitly request an 
extension of time prior to the expiration of the statutory 
time limit nor did he request such an extension 
contemporaneous in time with his arguably filed Substantive 
Appeal in December 1999.  Furthermore, there is no basis in 
which to find that he implicitly requested to extend the time 
limit for filing his Substantive Appeal.  See generally Corry 
v. Derwinski, 3 Vet.App. 231, 235 (1992).  Accordingly, the 
Board further finds that the appellant did not request an 
extension of time under 38 C.F.R. § 20.303, and that a 
§ 3.109(b) request is not presently pending.



III.  Timeliness of appeal - service connection for 
depression

By means of a VA Form 21-4138 filing dated in August 1997, 
the appellant filed a claim for service connection for 
depression.  The RO denied this claim in a rating decision 
dated in March 1998, and notified the appellant of that 
decision by letter dated on March 10, 1998.  The appellant 
filed an NOD later that month.  The RO issued an SOC on this 
issue on January 13, 1999.  The record next reflects that the 
appellant's accredited representative filed a VA Form 646 
which rested the appeal without further argument in December 
1999.  On the facts of this case, the appellant was required 
to file his Substantive Appeal within 60- days from the 
issuance of the SOC.  38 C.F.R. § 20.302(b) (2000).  However, 
there is no communication of record which may be construed as 
evidencing an intent to appeal the RO's March 10, 1998 
decision within 60- days following the issuance of the SOC in 
January 13, 1999.  See 38 C.F.R. § 20.302(b) (2000).  There 
is also no communication during this appeal period which can 
be construed as a request for an extension of time under 
38 C.F.R. § 20.303.  Furthermore, the appellant did not 
request such an extension contemporaneous in time with his 
arguably filed Substantive Appeal in December 1999, and there 
is no basis in the record upon which to find that a 
§ 3.109(b) request is presently pending.

IV.  Timeliness of appeal - service connection for bilateral 
eye condition

By means of a VA Form 21-4138 filing dated in August 1997, 
the appellant filed a claim for service connection for a 
bilateral eye condition.  The RO denied this claim in a 
rating decision dated in March 1998, and notified the 
appellant of that decision by letter dated on March 10, 1998.  
The appellant filed an NOD later that month.  The RO issued 
an SOC on this issue on January 13, 1999.  The record next 
reflects that the appellant's accredited representative filed 
a VA Form 646 which rested the appeal without further 
argument in December 1999.  On the facts of this case, the 
appellant was required to file his Substantive Appeal within 
60- days from the issuance of the SOC.  38 C.F.R. § 20.302(b) 
(2000).  However, there is no communication of record which 
may be construed as evidencing an intent to appeal the RO's 
March 10, 1998 decision within 60- days following the 
issuance of the SOC in January 13, 1999.  See 38 C.F.R. 
§ 20.302(b) (2000).  There is also no communication during 
this appeal period which can be construed as a request for an 
extension of time under 38 C.F.R. § 20.303.  Furthermore, the 
appellant did not request such an extension contemporaneous 
in time with his arguably filed Substantive Appeal in 
December 1999, and there is no basis in the record upon which 
to find that a § 3.109(b) request is presently pending.

ORDER

The claim for service connection for exogenous obesity is 
denied as lacking legal merit.

The appeal for an increased initial rating for residuals of 
fracture of the right foot is denied for lack of a timely 
filed Substantive Appeal.

The appeal for service connection for depression is denied 
for lack of a timely filed Substantive Appeal.

The appeal for service connection for a bilateral eye 
condition is denied for lack of a timely filed Substantive 
Appeal.


REMAND

The Board notes that Congress recently enacted legislation 
which liberalized VA's duty to assist a claimant in the 
development of claims.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (to be codified at 
38 U.S.C.A. §§ 5103A and 5107).  Among these duties, VA must 
provide a medical examination or obtain medical opinion when 
such examination is necessary to make a decision on the 
claim.  An examination is considered necessary when the 
evidence of record (a) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and (b) indicates that the disability 
or symptoms may be associated with the claimant's active 
military, naval, or air service; but (c) does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.

In this case, the appellant has argued that he is entitled to 
service connection for arterial hypertension, peripheral 
circulatory deficit, allergic rhinitis and residuals of 
tonsillitis.  He has been afforded VA examination which 
confirmed current diagnoses of arterial hypertension, 
peripheral circulatory deficit (including bilateral 
cellulitis) and allergic rhinitis, and he contends that such 
disabilities were first manifested, and treated, during 
active service.  He also claims continuity of symptomatology 
following his extensive in- service history of treatment for 
inflammation of the tonsils.  Based upon his allegations and 
the evidence of record, the Board is of the opinion that VA 
examination, with benefit of review of the claims folder, is 
necessary to make a decision on these claims.

Furthermore, the Board notes that an attempt was made to 
obtain translation of the appellant's private clinical 
records of file.  Unfortunately, the progress records were 
largely illegible.  The RO should notify the appellant that 
the progress records were largely illegible, and inform him 
that he may submit treatment summaries, if he wishes.

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The RO should request records of the 
appellant's VA clinical records since March 1997.

2.  The RO should ask the appellant to identify 
any other providers of treatment for his claimed 
disabilities whose records are not associated with 
the claims file.  The RO should also advise the 
appellant that the private clinical records he 
submitted were largely illegible and that he may 
wish to submit legible treatment summaries.  

3.  The appellant is hereby advised of his right 
to submit any additional evidence and argument 
while this case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

4.  Thereafter, the appellant should be afforded 
VA cardiovascular examination for the purpose of 
determining the onset and etiology of his arterial 
hypertension as well as the etiology of his 
peripheral circulatory deficit in the lower 
extremities.  The examiner should review the 
contents of the claims file, obtain relevant 
history from the appellant, and accomplish all 
necessary tests.  Following the examination, the 
examiner should express opinion on the following 
questions: (1) Whether it is least as likely as 
not that the appellant's arterial hypertension is 
causally related to his active service and/or was 
first manifested during his period of active 
service or to a degree of 10 percent or more 
within one year from his discharge from service? 
and (2) Whether it is least as likely as not that 
the appellant's peripheral circulatory deficit is 
causally related to his period of active service?  
The reasoning which forms the basis of the 
opinions should be set forth.  The claims folder 
and a copy of this remand should be made available 
to the examiner.  If an opinion cannot be 
medically determined without resort to mere 
speculation or conjecture, this should be 
commented upon in the report.  

The appellant should also be afforded VA ear, nose 
and throat examination in order to determine the 
etiology of his allergic rhinitis and his claimed 
residuals of tonsillitis.  The examiner should 
review the contents of the claims file, obtain 
relevant history from the appellant, and 
accomplish all necessary tests.  Following the 
examination, the examiner should express opinion 
on the following questions: (1) Whether it is 
least likely as not that the appellant's allergic 
rhinitis was first manifested in service and/or is 
causally related to his period of active service? 
and (2) Whether it is least likely as not that the 
appellant manifests any residual disability 
related to his tonsil treatment in service?  The 
reasoning which forms the basis of the opinions 
should be set forth.  The claims folder and a copy 
of this remand should be made available to the 
examiner.  If an opinion cannot be medically 
determined without resort to mere speculation or 
conjecture, this should be commented upon in the 
report.

5.  The appellant is hereby advised that, in the 
event he fails to report for VA examination(s) 
without good cause, his original claims shall be 
decided based upon the evidence of record.  
38 C.F.R. § 3.655 (2000).

6.  Thereafter, the RO should thoroughly review 
the claims folder to ensure that all regulatory 
requirements under the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096, 
have been satisfied.  Specifically, the RO should 
ensure that all duty to assist and notice 
requirements under the newly enacted 38 U.S.C.A. 
§ 5103A have been satisfied.

7.  After completion of the above, the RO should 
readjudicate the issues on appeal with 
consideration given to all of the evidence of 
record, including any additional evidence obtained 
by the RO pursuant to this remand.  If any 
determination remains unfavorable, the appellant 
and his representative should be furnished an SSOC 
and given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	NANCY I. PHILLIPS
	Veterans Law Judge
	Board of Veterans' Appeals



 


- 13 -


